



ASPEN INSURANCE HOLDINGS LIMITED
2016 STOCK INCENTIVE PLAN FOR NON-EMPLOYEE DIRECTORS
1.
Purpose of the Plan

The purpose of the Plan is to provide ownership of the Company’s shares to
non-employee members of the Board in order to improve the Company’s ability to
attract and retain highly qualified individuals to serve as directors of the
Company and to strengthen the commonality of interest between directors and
shareholders.
The Plan replaces the Prior Plan for Awards granted on or after the Effective
Date. Awards may not be granted under the Prior Plan beginning on the Effective
Date, but the adoption and effectiveness of the Plan will not affect the terms
or conditions of any awards granted under the Prior Plan prior to the Effective
Date.
2.
Definitions

The following capitalized terms used in the Plan shall have the respective
meanings set forth in this section:
(a)
“Act” means the U.S. Securities Exchange Act of 1934, as amended, or any
successor thereto.

(b)
“Affiliate” means any entity directly or indirectly controlling, controlled by,
or under common control with, the Company or any other entity designated by the
Board in which the Company or an Affiliate has an interest.

(c)
“Award” means an Option, Restricted Share Unit or other Share-based award
granted pursuant to the Plan.

(d)
“Beneficial Owner” means a “beneficial owner,” as such term is defined in Rule
13d-3 under the Act (or any successor rule thereto) (except that a Person shall
be deemed to have “beneficial ownership” of all Shares that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time).

(e)
“Board” means the Board of Directors of the Company.

(f)
“Change in Control” means the occurrence of any of the following events:

(i)
the sale or disposition, in one or a series of related transactions, of all or
substantially all of the assets of the Company to any Person or Group (other
than (x) any subsidiary of the Company or (y) any entity that is a holding
company of the Company (other than any holding company which became a holding
company in a transaction that resulted in a Change in Control) or any subsidiary
of such holding company);



(ii)
any Person or Group is or becomes the Beneficial Owner, directly or indirectly,
of more than 30% of the combined voting power of the voting shares of the
Company (or any entity which is the Beneficial Owner of more than 50% of the
combined voting power of the voting shares of the Company), including by way of
merger, consolidation, tender or exchange offer or otherwise; excluding,
however, the following: (A) any acquisition directly from the Company, (B) any
acquisition by the Company, (C) any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by a Person or Group if
immediately after such acquisition a Person or Group who is a shareholder of the
Company on the Effective





--------------------------------------------------------------------------------





Date continues to own voting power of the voting shares of the Company that is
greater than the voting power owned by such acquiring Person or Group;


(iii)
the consummation of any transaction or series of transactions resulting in a
merger, consolidation or amalgamation, in which the Company is involved, other
than a merger, consolidation or amalgamation which would result in the
shareholders of the Company immediately prior thereto continuing to own (either
by remaining outstanding or by being converted into voting securities of the
surviving entity), in the same proportion as immediately prior to the
transaction(s), more than 50% of the combined voting power of the voting shares
of the Company or such surviving entity outstanding immediately after such
merger, consolidation or amalgamation; or



(iv)
a change in the composition of the Board such that the individuals who, as of
the Effective Date, constitute the Board (such Board shall be referred to for
purposes of this Section 2(f)(iv) as the “Incumbent Board”) cease for any reason
to constitute at least a majority of the Board; provided, however, that for
purposes of this definition, any individual who becomes a member of the Board
subsequent to the Effective Date, whose election by the Board, or nomination for
election by the Company’s shareholders, was approved by a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) shall be
considered as though such individual were a member of the Incumbent Board; and,
provided further, however, that any such individual whose initial assumption of
office occurs as the result of or in connection with either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of an entity other than the Board shall not
be so considered as a member of the Incumbent Board.



For purposes of this definition of Change in Control, (i) “subsidiary” shall
mean, in respect of any entity, any other entity that is, directly or
indirectly, wholly owned by the first entity; and (ii) “holding company” shall
mean, in respect of any entity, any other entity that, directly or indirectly,
wholly owns such first entity.
(g)
“Code” means the U.S. Internal Revenue Code of 1986, as amended, or any
successor thereto.

(h)
“Committee” means the Committee, as specified in Section 4, appointed by the
Board.

(i)
“Company” means Aspen Insurance Holdings Limited, a Bermuda corporation, and its
successors by operation of law.

(j)
“Effective Date” means April 21, 2016.

(k)
“Fair Market Value” means, on a given date, (i) if there is a public market for
the Shares on such date, the closing price of the Shares as reported on such
date on the principal national securities exchange on which such Shares are
listed or admitted to trading, or if no sale of Shares shall have been reported
on such date, then the immediately preceding date on which sales of the Shares
have been so reported shall be used; and (ii) if there is not a public market
for the Shares on such date, the Fair Market Value shall be the value
established by the Committee in good faith and in a manner consistent with
Section 409A of the Code.





--------------------------------------------------------------------------------





(l)
“Group” means a “group,” as such term is used for purposes of Section 13(d)(3)
or 14(d)(2) of the Act (or any successor section thereto).

(m)
“Option” means a share option granted pursuant to Section 6.

(n)
“Option Price” means the purchase price per Share of an Option, as determined
pursuant to Section 6(a).

(o)
“Participant” means a non-employee member of the Board who is selected by the
Committee to participate in the Plan. To the extent that the Committee
determines it is necessary or desirable to grant an Award directly to the
employer of a non-employee director pursuant to Section 12, such employer will
be deemed to be the Participant.

(p)
“Person” means a “person,” as such term is used for purposes of Section 13(d) or
14(d) of the Act (or any successor section thereto).

(q)
“Plan” means this Aspen Insurance Holdings Limited 2016 Stock Incentive Plan for
Non-Employee Directors, and all amendments thereto.

(r)
“Prior Plan” means the Aspen Insurance Holdings Limited 2006 Stock Incentive
Plan for Non-Employee Directors, and all amendments thereto.

(s)
“Restricted Share Unit” means a restricted share unit granted pursuant to
Section 7.

(t)
“Service” means a Participant’s service as a non-employee member of the Board.
With respect to any Award subject to Section 409A of the Code (and not exempt
therefrom), a Participant’s termination of Service means a Participant’s
“separation from service” (as such term is defined and used in Section 409A of
the Code).

(u)
“Shares” means ordinary shares, par value U.S. $0.15144558 per share, in the
capital of the Company.



3.
Shares Subject to the Plan

Subject to adjustment pursuant to the provisions of Section 9(a), the total
number of Shares that may be issued under the Plan is 263,695. The Shares
delivered by the Company pursuant to the Plan may consist, in whole or in part,
of unissued Shares or previously issued Shares. The number of Shares that may be
issued under the Plan shall be reduced by (i) the gross number of Shares for
which Options are exercised, regardless of whether any of the Shares underlying
such Awards are not actually issued to the Participant as the result of a net
settlement and (ii) any Shares that may be withheld to satisfy any tax
withholding obligation with respect to any Award. Shares shall not be deemed to
have been issued pursuant to the Plan with respect to any portion of an Award
that is settled in cash. Shares that are subject to Awards (or portions thereof)
that are forfeited, are cancelled, expire, terminate or lapse without the
payment of consideration may be granted again under the Plan.
4.
Administration

(a)
The Plan shall be administered by the full Board or such committee as the Board
shall select consisting solely of two or more members of the Board who, during
any period the Company is subject to Section 16 of the Act, are intended to
qualify as “non-employee directors” within the meaning of Rule 16b-3 under the
Act (or any successor rule thereto). The Board or any such committee, as the
case may be, shall be referred to as the “Committee” for purposes of the Plan
and any Award agreement. To the extent a Committee other than the Board
administers the Plan, the members of such Committee shall be appointed, from
time to time by and shall serve at the discretion of, the Board.

(b)
Subject to the provisions of the Plan, the Committee shall have the full power
and authority to grant, and establish the terms and conditions of, any Award to
any person eligible to be a





--------------------------------------------------------------------------------





Participant. The Committee may amend the terms and conditions of outstanding
Awards; provided, however, that no amendment that would adversely affect a
Participant’s rights with respect to an Award may be made without the prior
written consent of the Participant.
(c)
The Committee is authorized to interpret the Plan, to establish, amend and
rescind any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan, and may delegate such authority, as it deems appropriate. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned (including, but not limited to, Participants and their beneficiaries
or successors).

(d)
To the extent legally required, as a condition to the delivery of any Shares,
cash or other securities or property pursuant to any Award or the lifting or
lapse of restrictions on any Award, or in connection with any other event that
gives rise to a federal or other governmental tax withholding obligation on the
part of the Company relating to an Award, the Committee shall require payment of
any amount it may determine to be necessary to withhold for federal, state,
local or other taxes as a result of the exercise, grant or vesting of an Award.
Unless the Committee specifies otherwise, (i) the Company may deduct or withhold
(or cause to be deducted or withheld) from any payment or distribution to a
Participant whether or not pursuant to the Plan (including Shares otherwise
deliverable), (ii) the Committee will be entitled to require that the
Participant remit cash to the Company (through payroll deduction or otherwise)
or (iii) the Company may enter into any other suitable arrangements to withhold,
in each case in an amount not to exceed, in the opinion of the Company, the
minimum statutory amounts of such taxes required by law to be withheld (or such
other rate that will not result in a negative accounting impact).

(e)
Each Award granted under the Plan will be evidenced by an Award agreement (which
may include an electronic writing to the extent permitted by applicable law)
that will contain such provisions and conditions as the Committee deems
appropriate. No Award or purported Award shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award agreement, which
execution may be evidenced by electronic means. By accepting an Award pursuant
to the Plan, a Participant thereby agrees that the Award will be subject to all
of the terms and provisions of the Plan and the applicable Award agreement.

(f)
Awards will, to the extent reasonably practicable, be aggregated in order to
eliminate any fractional Shares. Fractional Shares may, in the discretion of the
Committee, be forfeited for no consideration or settled in cash or otherwise as
the Committee may determine.



5.
Limitations



(a)
No Award may be granted under the Plan after the tenth anniversary of the
Effective Date, but Awards theretofore granted may extend beyond that date.

(b)
Except as otherwise permitted by Section 9(a), the Company may not, without
obtaining shareholder approval: (i) amend the terms of outstanding Options to
reduce the Option Price of such outstanding Options; (ii) cancel outstanding
Options in exchange for Options with an Option Price that is less than the
Option Price of the original Options; or (iii) cancel





--------------------------------------------------------------------------------





outstanding Options with an Option Price above the current share price in
exchange for cash or other securities.
(c)
Notwithstanding anything to the contrary herein, the maximum number of Shares
that may be subject to Awards granted to any Participant in any one calendar
year shall not exceed 50,000 Shares (as adjusted pursuant to the provisions of
Section 9(a)).



6.
Terms and Conditions of Options

Options granted under the Plan shall be nonqualified stock options for
U.S. federal income tax purposes, and shall be subject to the foregoing and the
following terms and conditions and to such other terms and conditions, not
inconsistent therewith, as the Committee shall determine:
(a)
Option Price. The Option Price per Share shall be determined by the Committee,
but shall not be less than 100% of the Fair Market Value of the Shares on the
date an Option is granted.

(b)
Exercisability. Options granted under the Plan shall be exercisable at such time
and upon such terms and conditions as may be determined by the Committee, but in
no event shall an Option be exercisable more than ten years after the date it is
granted, except as may be provided pursuant to Section 18(c).

(c)
Exercise of Options. Except as otherwise provided in the Plan or in an Award
agreement, an Option may be exercised for all, or from time to time any part, of
the Shares for which it is then exercisable. For purposes of this Section 6, the
exercise date of an Option shall be the date a notice of exercise is received by
the Company, together with payment (or, to the extent permitted by applicable
law, provision for payment) of the full purchase price in accordance with this
Section 6(c). The Option Price for the Shares as to which an Option is exercised
shall be paid to the Company, as designated by the Committee, pursuant to one or
more of the following methods: (i) in cash or its equivalent (e.g., by check);
(ii) in Shares having a Fair Market Value as of the exercise date equal to the
aggregate Option Price for the Shares being purchased and satisfying such other
requirements as may be imposed by the Committee; (iii) partly in cash and partly
in such Shares; (iv) if there is a public market for the Shares at such time,
through the delivery of irrevocable instructions to a broker to sell Shares
obtained upon the exercise of the Option and to deliver promptly to the Company
an amount out of the proceeds of such sale equal to the aggregate Option Price
for the Shares being purchased; (v) by such other means as the Committee may
prescribe.

(d)
Attestation. Wherever in the Plan or any Award agreement evidencing an Option, a
Participant is permitted to pay the Option Price or taxes relating to the
exercise of an Option by delivering Shares, the Participant may, subject to
procedures satisfactory to the Committee, satisfy such delivery requirement by
presenting proof of beneficial ownership of such Shares, in which case the
Company shall treat the Option Price as satisfied without further payment and/or
shall withhold such number of Shares from the Shares acquired by the exercise of
the Option, as appropriate.



7.
Terms and Conditions of Restricted Share Units



(a)
Generally. Subject to the provisions of the Plan, the Committee shall determine
the number of Restricted Share Units to be granted to a Participant, the
duration of the period during which, and the conditions, if any, under which,
the Restricted Share Units may be forfeited to the Company, and the other terms
and conditions of such Awards. An Award of Restricted





--------------------------------------------------------------------------------





Share Units shall consist of a grant of units, each of which represents the
right of the Participant to receive one Share, subject to the terms and
conditions established by the Committee in connection with the Award and set
forth in the applicable Award agreement. Upon satisfaction of the conditions to
vesting and payment specified in the applicable Award agreement, Restricted
Share Units will be payable in Shares or, if the Committee so determines, in
cash, equal to the Fair Market Value of the Shares subject to such Restricted
Share Units.
(b)
Dividend Equivalents. Dividend equivalents paid on any Restricted Share Units
may be paid directly to the Participant, withheld by the Company subject to
vesting of the Restricted Share Units pursuant to the terms of the applicable
Award agreement, or may be reinvested in additional Restricted Share Units, as
determined by the Committee in its sole discretion.



8.
Other Share-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant to Participants such other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based upon or related
to Shares, as deemed by the Committee to be consistent with the purposes of the
Plan. The terms and conditions applicable to such Awards shall be determined by
the Committee and evidenced by Award agreements, which agreements need not be
identical.
9.
Adjustments Upon Certain Events

Notwithstanding any other provisions in the Plan to the contrary, the following
provisions shall apply to all Awards granted under the Plan:
(a)
Generally. In the event of any change in the outstanding Shares after the
Effective Date by reason of any Share dividend or split, reorganization,
recapitalization, merger, consolidation, spin-off, combination, reclassification
or exchange of Shares or other corporate exchange, or any distribution to
shareholders of Shares, other than regular cash dividends, or any change in the
corporate structure similar to the foregoing, the Committee shall make such
substitutions or adjustments as it deems to be equitable, in its sole
discretion, and necessary to preserve the benefits or potential benefits
intended to be made available under the Plan as to (i) the number or kind of
Shares or other securities issued or reserved for issuance pursuant to the Plan
or pursuant to outstanding Awards, (ii) the maximum number of Shares for which
Awards may be granted pursuant to Section 5, (iii) the Option Price of any
outstanding Option, and (iv) any other affected terms of any outstanding Awards;
provided that no such adjustment shall be made if or to the extent that it would
cause an outstanding Award to cease to be exempt from, or to fail to comply
with, Section 409A of the Code.



(b)
Change in Control.

(i)
In the event of a Change in Control, the Committee may, but shall not be
obligated to, (A) accelerate, vest or cause the restrictions to lapse with
respect to, all or any portion of an Award, (B) cancel Awards for fair value (as
determined in the sole discretion of the Committee) which, in the case of
Options, may equal, but in any event shall not be less than, the excess, if any,
of value of the consideration to be paid in the Change in Control transaction to
holders of the same number of Shares subject to such Options (or, if no
consideration is paid in any such transaction, the Fair Market Value of the
Shares subject to such Options) over the aggregate exercise price of such
Options or (C) provide for the issuance of substitute Awards that will
substantially





--------------------------------------------------------------------------------





preserve the otherwise applicable terms of any affected Awards previously
granted hereunder as determined by the Committee in its sole discretion or
(D) provide that for a period of at least 15 days prior to the Change in
Control, Options that would not otherwise become exercisable prior to the Change
in Control shall be exercisable as to all Shares subject thereto (but that any
such exercise will be contingent upon and subject to the occurrence of the
Change in Control, and if the Change in Control does not take place within a
specified period after giving such notice for any reason whatsoever, such
exercise will be null and void) and that any Options not exercised prior to the
consummation of the Change in Control shall terminate and be of no further force
and effect as of the consummation of the Change in Control. For the avoidance of
doubt, in the event of a Change in Control, the Committee may, in its sole
discretion, terminate any Option for which the Option Price is equal to or
exceeds the per share value of the consideration to be paid in the Change in
Control transaction (or, if no consideration is paid in the Change in Control,
the Fair Market Value of the Shares subject to such Options) without payment of
consideration therefor.
(ii)
Notwithstanding the provisions of Section 9(b)(i), (A) in the event of a Change
in Control, no payment shall be accelerated for any Award which constitutes
“deferred compensation” under Section 409A of the Code unless such Change in
Control is a “change in control event” as defined in Section 1.409A‑3(i)(5) of
the U.S. Treasury Department Regulations and (B) to the extent that a Change in
Control does constitute a “change in control event” as defined in
Section 1.409A‑3(i)(5) of the U.S. Treasury Department Regulations, then, with
respect to any Award which would be considered “deferred compensation” under
Section 409A of the Code on the date of such Change in Control, the restrictions
and other conditions applicable to any such Award shall lapse, and such Award
shall become vested, payable in full and immediately settled and distributed.



10.
No Right to Service or Awards

The granting of an Award under the Plan shall impose no obligation on the
Company or any Affiliate to continue the Service of a Participant and shall not
lessen or affect the Company’s or Affiliate’s right to terminate the Service of
such Participant. No Participant or other Person shall have any claim to be
granted any Award, and there is no obligation for uniformity of treatment of
Participants, or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant (whether or not
such Participants are similarly situated).
11.
Successors and Assigns

The Plan shall be binding on all successors and assigns of the Company and a
Participant, including without limitation, the estate of such Participant and
the executor, administrator or trustee of such estate, or any receiver or
trustee in bankruptcy or representative of the Participant’s creditors.
12.
Transferability of Awards

Unless otherwise determined by the Committee, an Award shall not be transferable
or assignable; provided, however, that (a) an Award may be transferred or
assigned by will or by the laws of descent and distribution, and, (b) if
permitted by the Committee in its sole discretion, an Award may be granted
directly or transferred to the employer of a non-employee director if such
non-employee




--------------------------------------------------------------------------------





director is obligated to transfer any compensation received as a non-employee
director to his or her employer. An Option exercisable after the death of a
Participant may be exercised by the legatees, personal representatives or
distributees of the Participant.
13.
Amendments or Termination

The Board or the Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made (a) without the approval
of the shareholders of the Company to the extent necessary to comply with any
applicable laws, regulations or rules, including the rules of a securities
exchange or self-regulatory agency, including if such action would (except as is
provided in Section 9(a)) increase the total number of Shares reserved for the
purposes of the Plan, (b) without the consent of a Participant, if such action
would diminish any of the rights of the Participant under any Award theretofore
granted to such Participant under the Plan or (c) without the approval of the
shareholders of the Company, subject to Section 5(b), relating to repricing of
Options, to permit such repricing.
14.
Conflicts of Law

The Committee may, in its sole discretion, amend the terms of the Plan or Awards
in order to comply with U.S. federal law or the rules of any securities exchange
in the United States.
15.
Choice of Law

The Plan shall be governed by and construed in accordance with the laws of
Bermuda, without regard to conflicts of laws principles.
16.
Arbitration

In the event of any controversy between a Participant and the Company arising
out of, or relating to, the Plan or an Award granted hereunder which cannot be
settled amicably by the parties, such controversy shall be finally, exclusively
and conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator. If the parties are unable to agree on the selection of
an arbitrator, then either the Participant or the Company may petition the
American Arbitration Association for the appointment of the arbitrator, which
appointment shall be made within ten (10) days of the petition therefor. Either
party to the dispute may institute such arbitration proceeding by giving written
notice to the other party. A hearing shall be held by the arbitrator in New
York, London or Bermuda as agreed by the parties (or, failing such agreement, in
Bermuda) within thirty (30) days of his or her appointment. The decision of the
arbitrator shall be final and binding upon the parties and shall be rendered
pursuant to a written decision that contains a detailed recital of the
arbitrator’s reasoning. Judgment upon the award rendered may be entered in any
court having jurisdiction thereof.
17.
Section 409A Compliance

The provisions of the Plan and any Awards made herein that are intended to be
“deferred compensation” subject to Section 409A of the Code are intended to
comply with, and should be interpreted, administered, and construed consistent
with the requirements of Section 409A of the Code, and any related regulations
or other effective guidance promulgated thereunder by the U.S. Department of the
Treasury or the U.S. Internal Revenue Service and all Awards made under the Plan
that are intended to be exempt from Section 409A of the Code shall be
interpreted, administered and construed to comply with and preserve such
exemption.
18.
Miscellaneous





--------------------------------------------------------------------------------







(a)
Rights as a Shareholder. No Participant (or other person having rights pursuant
to an Award) will have any of the rights of a shareholder of the Company with
respect to Shares subject to an Award until the delivery of such Shares. Except
as otherwise provided in Section 9(a), no adjustments will be made for
dividends, distributions or other rights (whether ordinary or extraordinary, and
whether in cash, Shares, other securities or other property) for which the
record date is before the date the Shares are delivered.



(b)
Data Privacy. As a condition of receipt of any Award, each Participant
explicitly and unambiguously consents to the collection, use, and transfer, in
electronic or other form, of personal data as described in this section by and
among, as applicable, the Company and its Affiliates for the exclusive purpose
of implementing, administering, and managing the Plan and Awards and the
Participant’s participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a Participant, including, but not limited to, the
Participant’s name, home address, telephone number, date of birth, social
security or insurance number or other identification number, compensation,
nationality, job title(s), information regarding any securities of the Company
or any of its Affiliates, and details of all Awards (the “Data”). In addition to
transferring the Data amongst themselves as necessary for the purpose of
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan, the Company and its Affiliates may each
transfer the Data to any third parties assisting the Company in the
implementation, administration, and management of the Plan and Awards and the
Participant’s participation in the Plan. Recipients of the Data may be located
in the Participant’s country or elsewhere, and the Participant’s country and any
given recipient’s country may have different data privacy laws and protections.
By accepting an Award, each Participant authorizes such recipients to receive,
possess, use, retain, and transfer the Data, in electronic or other form, for
the purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the Participant’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Company or the Participant may elect
to deposit any Shares. The Data related to a Participant will be held only as
long as is necessary to implement, administer, and manage the Plan and Awards
and the Participant’s participation in the Plan. A Participant may, at any time,
view the Data held by the Company with respect to such Participant, request
additional information about the storage and processing of the Data with respect
to such Participant, recommend any necessary corrections to the Data with
respect to the Participant, or refuse or withdraw the consents herein in
writing, in any case without cost, by contacting his or her local human
resources representative. The Company may cancel the Participant’s eligibility
to participate in the Plan, and in the Committee’s discretion, the Participant
may forfeit any outstanding Awards if the Participant refuses or withdraws the
consents described herein. For more information on the consequences of refusal
to consent or withdrawal of consent, Participants may contact their local human
resources representative.



(c)
Participants Outside of the United States. The Committee may amend or modify the
terms of the Plan or Awards with respect to Participants who reside or work
outside the United States in order to conform such terms with the requirements
of local law or tax law for a Participant





--------------------------------------------------------------------------------





and the Company. An Award may be modified under this Section 18(c) in a manner
that is inconsistent with the express terms of the Plan, so long as such
modifications will not contravene any applicable law or regulation or result in
actual liability under Section 16(b) of the Act for the Participant whose Award
is modified. Additionally, the Committee may adopt such procedures and sub-plans
as are necessary or appropriate to permit individuals eligible to participate in
the Plan who are non‑U.S. nationals or who reside or work outside the United
States to participate in the Plan.




(d)
No Liability of Committee Members. Neither any member of the Committee nor any
of the Committee’s permitted delegates shall be liable personally by reason of
any contract or other instrument executed by such member or on his behalf in his
capacity as a member of the Committee or for any mistake of judgment made in
good faith, and the Company shall indemnify and hold harmless each member of the
Committee and each other employee, officer, or director of the Company to whom
any duty or power relating to the administration or interpretation of the Plan
may be allocated or delegated, against all costs and expenses (including counsel
fees) and liabilities (including sums paid in settlement of a claim) arising out
of any act or omission to act in connection with the Plan, unless arising out of
such person’s own fraud or willful misconduct; provided, however, that approval
of the Board shall be required for the payment of any amount in settlement of a
claim against any such person. The foregoing right of indemnification shall not
be exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s certificate or articles of incorporation or bylaws,
each as may be amended from time to time, as a matter of law, or otherwise, or
any power that the Company may have to indemnify them or hold them harmless.



19.
Effectiveness of the Plan

The Plan shall be effective as of the Effective Date, subject to the approval of
the shareholders of the Company.
*    *    *


